Title: To Thomas Jefferson from William John Coffee, 8 September 1820
From: Coffee, William John
To: Jefferson, Thomas


Honed Sir
Newark. New. Jersey
Sept. 8th 1820
About the midle of this month it was your request to have the ornaments for Bedford house, as well as the ornaments for the university they are all, in great fordwardness and will be redy for shipment on the Last of this month, no time has been Lost since I have been at home or have I applyed a single hour to any other Employment so very Laboreous & difficult has been this undertaking. but my sending them to that time will in some measure depend on the unfortunate state of this City which has become so dangerous to the Health and Life of it’s inhabitants as nearly to drain a 3d of the number it contained at least all that can any way Convenintly leave such a sink of disease and corruption, I need not say to you that it will continue its scourgeing March on till the first part of November at which time we are visited by the Healthy norwest winds and a Black frost. So much do I dislike this stinking pestilential City, and so dread the prevailing fever that I thought it proper to leave The City for this little Towne I therefore at all Chances of fire & Robbery have Locked up my furniture all the Led ornaments and in fact all I have, except my Tools and the moulds for these internal Ornaments which I must now finish in this Town, They will take me to finish about 3 weeks to Compleat the whole & as soon as that is don & it is at all prudent I shall go into New. York. pack them up & send them by the first ship to Richmond but all that I shall advise The Rector with be for the time.  on the arrival of your last favour I waited on Mr Maverick gave him your Drawing the Order and all missing information as I have not seen him sins. I hope he has wrote to you to whom I refered him for any other information he might stand in want of he Promised to Send you a Proof Plate I hope by this time he has done so. If he has not & you will be Pleased to let me know I will write to him as he also may have Left the CityI am Sir Yours to Command with much Esteem and RespectsW: J: CoffeeNB. The Enclosed you will have the goodness to forward . to Mr Brockenbrough it is on the subject of the Ornaments the containers of which he will showe to you of corse.I hope your Cistern by this time is quite full and will Mrs Randolph. have the goodness to inform Mr Easton. Randolph that I have not forgot his Painting